Citation Nr: 0907787	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-38 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1964 to January 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

A temporary stay of appellate review was placed on this case 
because it was affected by the decision issued by the United 
States Court of Appeals for Veterans Claims (Court) in Haas 
v. Nicholson, 20 Vet. App. 257 (2006).  The stay affected 
claims for service connection based on herbicide exposure in 
which the only evidence of exposure was the receipt of the 
Vietnam Service Medal, or service on a vessel off the coast 
of Vietnam.  The U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) reversed the decision of the 
Court on May 8, 2008, in Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), rehearing denied, 544 F.3d 1306 (2008).  The 
appellant in Haas then filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied on 
January 21, 2009.  Thus, as the appeal in the Haas case has 
been resolved, the stay on all cases previously affected by 
Haas has been lifted, and this case is appropriate for 
appellate review by the Board.  See Haas v. Peake, 129 S. Ct. 
1002 (2009).  

In March 2008 the Veteran submitted a VA Form 9 to perfect an 
appeal for compensation under 38 U.S.C.A. § 1151 for 
gallbladder removal, an abdominal hernia, and a painful and 
tender abdominal scar.  The Veteran requested a Travel Board 
Hearing for these issues, which are referred to the RO.


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran was 
exposed to Agent Orange or other herbicide agents during 
active service.


2.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
diabetes mellitus, type II, is related to the Veteran's 
active military service, and type II diabetes mellitus is not 
shown to have been manifested to a compensable degree within 
one year after separation from service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that any currently diagnosed 
peripheral neuropathy is related to the Veteran's active 
military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, claimed as a result of Agent 
Orange exposure, was not incurred in or aggravated by service 
and may not be presumed to have been incurred as a result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.326(a) (2008).

2.  Peripheral neuropathy, claimed as a result of Agent 
Orange exposure, was not incurred in or aggravated by service 
and may not be presumed to have been incurred as a result of 
such service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1116; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.326(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In June 2002 and August 2003, VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed him that VA would 
assist him in obtaining evidence necessary to support his 
claim, such as medical records, employment records, or 
records from other Federal agencies.  He was advised that it 
is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2002 rating 
decision, September 2004 SOC, and February 2008 SSOC 
explained the basis for the RO's action, and the SOC and SSOC 
provided him with additional 60-day periods to submit more 
evidence.  It appears that all obtainable evidence identified 
by the Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter which VA 
sent to the Veteran.

The RO did not afford the Veteran a VA examination for his 
type II diabetes mellitus and peripheral neuropathy, on the 
basis that there is already sufficient medical evidence to 
decide the claim, and the Board agrees.  In McClendon v. 
Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the 
criteria for determining when an examination is required by 
applicable regulation and how the Board applies 38 C.F.R. § 
3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms; 
establishment of an in-service event, injury, or disease; and 
indication that the current disability may be associated with 
an in-service event.  The Board finds that the record does 
not establish an in-service event, injury, or disease related 
to the Veteran's diabetes mellitus or peripheral neuropathy, 
as will be discussed in more detail below.  Therefore, the 
Board finds that the evidence of record does not trigger the 
necessity of an examination in order to decide the claim on 
the merits.  See 38 C.F.R. § 3.159(c).

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.





II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
established that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as diabetes mellitus, become manifest 
to a degree of 10 percent or more within one year after the 
date of 

separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type II diabetes mellitus; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

As to determining possible exposure, the law provides that a 
"veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(a)(1)A), (f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  As noted in the Introduction, above, the 
interpretation of the quoted language has been the subject of 
extensive litigation, in Haas v. Nicholson and Haas v. Peake, 
cited above.  In its May 2008 decision, the Federal Circuit 
Court found that VA reasonably had interpreted the statute 
and regulation as requiring the physical presence of a 
veteran 

within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone does not establish service in 
Vietnam.  The Supreme Court declined to review the case, and 
the decision of the Federal Circuit in Haas v. Peake is now 
final. 

The Veteran's service records show that he served in the 
waters off Vietnam from August 11, 1964, to September 3, 
1964, but that he did not serve within the land borders of 
Vietnam, including inland waterways.  His DD Form 214 shows 
that he served on the aircraft carrier U.S.S. Kearsarge, and 
was awarded the Armed Forces Expeditionary Medal (Vietnam), 
which was the predecessor to the Vietnam Service Medal for 
military personnel serving in Southeast Asia in the Vietnam 
era.  Under Haas, supra, that decoration does not invoke a 
presumption that the Veteran was exposed to Agent Orange.  In 
his October 2004 substantive appeal to the Board, on VA Form 
9, he said that, although he did not set foot on land in 
Vietnam, he believes that herbicides drifted out to sea in 
the air and water.

The Veteran's service treatment records (STRs) do not show 
any treatment or diagnosis of diabetes mellitus or peripheral 
neuropathy during his active service.  In addition, the post-
service treatment records do not show that he was treated for 
or diagnosed with diabetes mellitus within a year after his 
active service.

In June 1993 the Veteran was referred to R.X.W., M.D., a 
private physician, for hyperglycemia.  The Veteran reported 
that he had peripheral neuropathy of uncertain etiology which 
had started in November 1992, at which time he had been told 
to lose weight.  After losing approximately 100 pounds in two 
months, he was unable to walk, and nerve conduction studies 
showed no nerve conduction.  The Veteran subsequently 
received immunoglobulin injections and immunosuppressant 
therapy with high dose steroids, and since then he had 
elevated glucose.  Dr. W diagnosed the Veteran with 
autoimmune peripheral neuropathy of uncertain etiology, and 
hyperglycemia, assessed as probably secondary to steroids.  
The Veteran was to taper his steroids, modify his diet, and 
use Micronase.  


March 1993 VA inpatient treatment notes indicate that the 
Veteran had a history of progressive weakness, beginning in 
the lower extremities and also including the upper 
extremities.  In 1990 he had pain and numbness in his right 
foot which was felt to be due to tarsal tunnel syndrome.  A 
November 1990 EMG study showed mild prolonged latency of the 
medial and lateral plantar nerves and decreased amplitude.  
In December 1992 the Veteran spilt boiling water on himself, 
scalding his feet and hands and leading to a 46-day 
hospitalization due to secondary infections of the burns.  He 
reported feeling weaker in his arms and legs after that 
hospitalization.  A January 1993 EMG nerve conduction study 
was consistent with multifocal demyelinative process and a 
February 1993 study was unchanged.  At the time of the March 
1993 treatment, the Veteran had been having decreased ability 
with fine motor control and generalized weakness in his arms.  
He had experiencd paresthesias in his feet and hands 
beginning in December, but denied any significant pain or 
muscular aches.  Two physicians who treated the Veteran 
during that hospitalization opined that his clinical history 
and EMG studies were most consistent with chronic 
inflammatory demyelinating polyneuropathy.   

Private treatment notes indicate that in August 1993 the 
Veteran was noted to have diabetes mellitus, and that in June 
1997 he was continuing to take medication for it.

VA treatment records show treatment for diabetes mellitus in 
January 1998.  The Veteran was educated about dietary 
changes, and a dietician opined that he appeared to lack the 
motivation to make such changes.  In August 1998 he was 
fitted for extra depth diabetic shoes.  He was taking 
medication for his diabetes, and his treating physician felt 
that the peripheral neuropathy was most likely secondary to 
diabetes but that his thyroid could also be involved.  At 
September 1998 VA treatment his glucose was elevated over 
baseline, and he said that he had not been able to maintain 
his diet and exercise due to travel necessary to care for his 
mother.

At February 2001 VA treatment it was noted that the Veteran 
had diabetes and was doing a fairly good job of checking his 
blood sugars.  May 2001 VA treatment records indicate that he 
was three weeks post bariatric surgery and was taking insulin 
for his diabetes.  In November 2003 VA treatment notes the 
Veteran was noted to have a history of diabetes mellitus, 
type II, with peripheral neuropathy.  At August 2005 VA 
treatment the Veteran reported capillary blood glucose 
between 130 and 150, said that he checked them twice daily, 
was not using insulin, and that he had decreased sensation in 
his feet but no open sores.  In August 2006 he complained of 
diabetic neuropathy that kept him up at night, although it 
was noted that he also had restless legs.  VA treatment 
records show that the Veteran has continued to be treated for 
diabetes with peripheral neuropathy.

We recognize the sincerity of the arguments advanced by the 
Veteran that his diabetes mellitus and peripheral neuropathy 
are service connected.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, diabetes mellitus and peripheral 
neuropathy require specialized training for a determination 
as to diagnosis and causation, and are therefore not 
susceptible of lay opinions on etiology.  In the present case 
the record indicates that the Veteran was diagnosed with 
diabetes mellitus, type II, and peripheral neuropathy several 
years after his active service, and there is no evidence 
linking them to his active service.

Moreover, with all due respect for his assertion that 
herbicide agents could have drifted out to sea where he was 
on shipboard, the law does not permit a presumption that such 
an event occurred.

Because the evidence preponderates against the claim of 
service connection for type II diabetes mellitus and 
peripheral neuropathy, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for peripheral neuropathy is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


